UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6043


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

CHARLES JUNIOR LOCKLEAR, a/k/a Ron,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (7:09-cr-00101-BO-1)


Submitted:   June 16, 2011                 Decided:   July 21, 2011


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Junior Locklear, Appellant Pro Se. J. Frank Bradsher,
Seth Morgan Wood, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Charles Junior Locklear appeals the district court’s

order    denying    his     Fed.   R.   Civ.   P.    60(b)    motion.      We   have

reviewed the record and find no reversible error.                    Accordingly,

we affirm substantially on the reasoning of the district court.

Locklear    v.     United    States,    No.    7:09-cr-00101-BO-1         (E.D.N.C.

Nov. 9, 2010).       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the     court    and   argument     would   not     aid   the   decisional

process.



                                                                           AFFIRMED




                                         2